Citation Nr: 1144732	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  06-18 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for lumbosacral degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel

INTRODUCTION

The Veteran served on active duty from January 1978 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for chronic lumbar strain and assigned a zero percent evaluation as of August 2005.  In an April 2007 rating decision, this evaluation was increased to 10 percent, albeit only as of June 2006.  In a subsequent rating decision, issued in February 2008, the 10 percent evaluation was effectuated as of August 2005, and the disability was recharacterized as lumbosacral degenerative disc disease.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

While the Veteran filed a Notice of Disagreement, received in May 2007, in response to an April 2007 rating decision denying service connection for disorders of both shoulders, these claims were later granted in the February 2008 rating decision and are not included with the present appeal.

The Veteran and his spouse appeared for a video conference hearing in July 2010, at which time he submitted additional evidence accompanied by a waiver of RO review and referenced a claim for service connection for a hip disorder.  While this claim has been raised by the record, it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.







REMAND

The Veteran's most recent VA spine examination was conducted in October 2008, more than three years ago.  During his July 2010 hearing, he specifically stated that his lumbosacral degenerative disc disease and associated symptoms had worsened since that examination.  See Hearing Transcript at 7.  In view of this, and his complaints of lower extremity symptoms, the Board finds that he should be afforded a further VA spine examination that addresses both the underlying spine disability and any associated objective neurological abnormalities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011); see also VAOPGCPREC 11-95 (April 7, 1995).  

Additionally, the claims file presently includes outpatient treatment records from the Ogden, Utah VA Medical Center (VAMC), dated through May 2007.  During his hearing, however, the Veteran reported more recent treatment and physical therapy concerning his lumbosacral spine disability.  See Hearing Transcript at 12.  Updated treatment records must therefore be requested and, if available, associated with the claims file.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The Ogden VAMC must be contacted, and all treatment records of the Veteran dated since May 2007 must be requested.  All records obtained pursuant to this request must be added to the claims file.  If no records are available, this fact must be documented in the claims file.

2.  Then, the Veteran must be afforded a VA spine examination with an appropriate examiner who has reviewed the claims file.  The examiner should note all subjective symptoms described by the Veteran during the examination.

Regarding the underlying spine disability, the examiner must conduct range of motion testing and provide commentary as to the presence and extent of any associated painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  To the extent possible, the examiner should ascertain both the degrees of motion where pain (if present) begins and any additional limitation of motion upon repetitive movements.  The examiner should also comment on the frequency and duration of any periods of doctor-prescribed bed rest, as well as the effects of such disability on the Veteran's employment status.

The examiner must also address any associated objective neurological abnormalities, with particular attention to any radiculopathy or other neurological dysfunction of the lower extremities.  The examiner should also address whether there exists any bowel or bladder dysfunction.  For all associated abnormalities shown upon examination, the examiner must conduct all testing deemed necessary to ascertain the symptoms and severity of such abnormalities.

All conclusions expressed by the examiner must be supported by a complete rationale in a typewritten report.

3.  Then, the Veteran's claim must be readjudicated.  In addition to addressing the Veteran's disability rating, this readjudication must also address: a) whether separate evaluations are warranted for any associated objective neurological abnormalities, and b) whether referral under 38 C.F.R. § 3.321(b)(1) (2011) is warranted.  If the determination of this claim is less than fully favorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



